“3 OR"

Ca

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

27

Manuel R Cardenas , INPRO SE rae
E5317 7" St O
Victorville, CA 92395 i 2"

(760) 951-1106 | Email: Monyrod760@gmail.com 7 me

1- SW BLNe

0S: Wd

UNITED STATES DISTRICT COURT

 

CENTRAL DISTRICT OF CALIFORNIA

SAMUEL LOVE, | . ~ | Case No.: 5:18-CV-00208-FMO-KK.
Plaintiff,

_ DEFENDANT MANUEL
as CARDENAS’ OPPOSITION TO

PLAINTIFF’S MOTION FOR RELIEF
MANUEL R. CARDENAS -

 

TIME: [0:00 Arm.
Defendants. CTRM: 6D (6TH FLOOR)

 

| This opposition is in response to Plaintiff's Motion for Relief. This
opposition is from Defendant Manuel R Cardenas, only, in where he is respectfully
asking the Courts to consider several factors, indicating that Defendant Manuel R
Cardenas acted in good faith to remove barriers described in complaint from Mr.
Samuel Love filed on 01/29/2018. Mr. Cardenas had been pro-active about
oe about costs, contractors and all required steps to be compliant with all
ADA laws and regulations, immediately after being notified of complaint.
Defendant Mr. Cardenas has been cooperative with all parties involved, by

attending meetings, court dates, corresponding to calls and emails, including

DEFENDAN“T OPPOSITION IN PLAINTIFF’S MOTION FOR RELIEF
. ;

He 5:18-cv-00208-FMO-KK Document 36 Filed 08/01/19 Page 1of29 Page ID #:238

 

 

 

G3 ua
10
11
12
13
14

15

16 |

17

18

19

20

21°

22.

23

24

25

26

27

28

 

hse 5:18-cv-00208-FMO-KK Document 36 Filed 08/01/19 Page 2 of 29 Page IDj

through his daughters email. Attached will be several supporting documents
showing the work has been completed, and barriers are no longer present at the
building owned by Mr. Cardenas, and noted on complaint as 15390 7" Street,
Victorville, CA, located approximately 62 miles from the City of Beaumont, where
Plaintiff Mr. Love claimed to reside, according to complaint.

Defendant Cardenas has paid over $12,000.00 in expenses for
additions, repairs and construction for the building indicated on the complaint, and
that does not include the loss of wages and financial hardship he endured as a
result of taking time away from work to attend court dates, meetings, check
contractors’ work, attend City Hall regarding permits and inspections, and loss
revenue from rent due from tenant of commercial property referenced on
complaint, and in which tenant failed to pay as required on Lease, due to ongoing
construction. A total of $6,352.00 was not paid during new tenants occupancy, and
a breach in Lease Agreement resulting in a great decline of income for Defendant
Cardenas, therefor causing a strain to the finances. The reason Mr. Cardenas has no
professional legal defense is due to not having the finances to cover such an
expense, along with making the necessary accessibility repairs to the building
15390 7* Street in Victorville. If the intention of the complaint is to gain

accessibility and comply with the Americans Disability Acts regulations, Mr.

DEFENDAN’T OPPOSITION IN PLAINTIFF’S MOTION FOR RELIEF
2

#239

 

 
10
i
2
13
14
15
16
7

18

19

20

21

22

23

24

25

26

27

28°

 

$e 5:18-cv-00208-FMO-KK Document 36 Filed 08/01/19 Page 3 of 29 Page ID#

Cardenas has been pro-active in doing so, and removed such barriers referenced in
complaint. Mr. Cardenas would like the Court and Honorable Judge Olguin to be
advised thatthe building in the complaint was built in the late 50’s according to
building permits retrieved from City of Victorville records, and throughout the
several transfers of ownership, there had never been an indication of a violation on
the building or exterior of building that would pose a hazard or barrier to any
disabled person/s. Though Mr. Cardenas does acknowledge and understand now,
having experienced this legal complaint against him (and his tenant at the time,
Ms. Arriaga) that-federal laws are set to protect Americans with disabilities, and
Mr. Cardenas can empathize as he himself has lived with a limp and wears an
orthopedic shoe on one foot, due toa childhood injury over 50 years ago, and is
himself handicapped, though not registered as such.

It is because of this experience that Mr. Cardenas has. spent avery
high amount of money and a large portion of his time both within and outside of
work hours in-person and through phone and email contact, to take time to have
monitor repairs and meet inspectors, enforce deadlines and attempt everything in
his power to get the building in compliance with all ADA regulations, (as well as
his daughter Monica who had accompanied him in many of these encounters to

assist in these encounters), and has gathered documentation of such expenses. Mr.

DEFENDAN’T OPPOSITION IN PLAINTIFF’S MOTION FOR RELIEF
3

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

base 5:18-cv-00208-FMO-KK Document 36 Filed 08/01/19 Page 4 of 29 Page ID

Cardenas would respectfully ask for the Court to consider such costs, and has
provided documentation, as attached in Exhibit/s:

Exhibit }, 2 God 3 demonstrates the additions and repairs completed at the building
at: 15390 7" Street in Victorville, CA, removing the barriers claimed to be
encountered by Plaintiff Love in complaint. Exhibit Q demonstrates receipts
of payments and costs for the contractor’s fees. Exhibit a demonstrates the
costs of materials. Exhibit \ demonstrates the costs of City permit.
Exhibit “| (2>"Pxemonstrates the cost of inspection fron’Bui \ding Princip leg tt
that was paid out of pocket, to recommend changes needed to become ADA.

compliant.

Buhibit & démenghcues fhe plot plan appraved by

 

CA 4 c& Victwville_ . There have been multiple smaller purchases also
such as new paint, new signage, etc. as well.

In addition to reconstructing the parking lot and building an ADA-
complaint handicap ramp, among other upgrades and repairs to the building Mr.
Cardenas also agreed to settle this complaint for a sum of $6,500.00, to be paid by
him, as his portion of the total $9,000.00 requested, on the date October 08, 2018
agreed upon at a meeting with one of the Plaintiffs attorneys on this case, Ms.

Sara Gunderson. In attendance during this meeting was Ms. Gunderson, Mr.

DEFENDAN*T OPPOSITION IN PLAINTIFF’S MOTION FOR RELIEF
4

 

 
Ca

10
1
2
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

e 5:18-cv-00208-FMO-KK Document 36 Filed 08/01/19 Page 5of29 Page ID#:

Cardenas and his daughter Monica, to assist with translating, at location called
Personal Court Reporters: A Veritext Company in Ontario, CA, located
approximately 1 hour away from where Mr. Cardenas works and resides. During
this meeting after discussing matters in the case Sara Gunderson offered to settle
for the amount of $9,000.00 divided between both defendants; Manuel R Cardenas
and Margarita Arriaga. Mr. Cardenas was set to pay $6,500.00, and the remainder

$2,5 00.00 was to be paid by other defendant, Ms. Arriaga as noted on Global

| Settlement Term Sheet, drafted by Attorney Gunderson, and signed by Mr.

Cardenas. Although the cost of such settlement was still making a impact on Mr.
Cardenas’ finances as a small business. owner, and at the time without new tenant
paying rent at building mentioned on the complaint; Mr. Cardenas agreed to pay,
and agreed to a payment plan, as seen on Global Settlement Term Sheet attached
as Exhibit © . Mr. Cardenas intended to pay the part of the settlement due
and believed this would be put behind him. Both Mr. Cardenas and Attorney Sara
Gunderson signed the Global Settlement Term Sheet, Ms. Gunderson also
mentioned she would prepare the formal document and send it via email to sign
again, to include the area for other defendant Ms. Arriaga to sign as well. The

iS also availble Venn request

formal document, as-shown on-attached Exhibit 7 -w a was prepared and sent to

Mr. Cardenas via email, signed and returned, anticipated to make first payment on

DEFENDAN’T OPPOSITION IN PLAINTIFF’S MOTION FOR RELIEF
5

 
Cal

10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

i.

 

November 7, 2017, Daughter of Defendant Mr. Cardenas, named Monica had
emailed Attorney Sara Gunderson on November 1*, 2018, to ask what to reference
on check Memo line to ensure the payment is applied to the correct account and |
Ms. Gunderson replied no settlement has been met, as both parties were required to
sign and other Defendant, Margarita Arriaga had not responded with a signature,
and the Plaintiff withdrew the offer after Ms. Arriaga failed to join in the Global
Settlement. Emails and texts of conversation have been copied and printed and
available upon request.

Mr. Cardenas had fully intended on making the appropriate payments, for
the amounts agreed, and by the date/s agreed, as documented, despite his financial
hardships, but was unable to reach a settlement for reasons beyond his own control,
despite being fully cooperative. Mr. Cardenas’ daughter, Monica, also asked if
there is a possibility to settle directly between Mr. Cardenas and Mr. Love, to put
this case to rest and finally reach a reasonable conclusion, but there was no
resolution for the amount of $6,500.00, that Mr. Cardenas was able to offer.

Mr. Cardenas would like to plead with, and respectfully ask the Court and
Honorable Judge to deny the Plaintiffs Motion for Relief, and consider all the
costs already accumulated and paid for by Defendant Cardenas, loss of income and

revenue as a result of this complaint but full devotion to attending all required

DEFENDAN’T OPPOSITION IN PLAINTIFF’S MOTION FOR RELIEF
lo

 

 

e 5:18-cv-00208-FMO-KK Document 36 Filed 08/01/19 Page 6 of 29 Page ID #:243
10
ll
12
1B
14
15
16
17
18
19
20
21

22

23°

24

25

26

27

28

 

ase 5:18-cv-00208-FMO-KK Document 36 Filed 08/01/19 Page 7 of 29 Page ID

meeting and/or email or phone inquiries, his honest intent to settle the case at an
earlier date, and that he acted in good faith and with full cooperation throughout
the entire time this case was open, to make sure to follow the ADA laws and

regulations.

July 28", 2019 By: /s/ Manuel R Cardenas

Manuel R. Cardenas, in Pro Se

DEFENDAN’T OPPOSITION IN PLAINTIFF’S MOTION FOR RELIEF
1

 

#244

 
 

 

 

 

 
Sv teat aaa

i
k
}

 

 

 
SMUTeTIO cents nasty
* Ma utes acting.

 

fons roms
SON seclaest at

i pee

 

 
Case 5:18-cv-00208-FMO-KK Document 36 art 08/0 19 CR 11 of 29 Page | ID #:248

ox

 

fe “Tala (si

Camtyoctac
49.230"

Exit U (a)
Case 5:18-cv-00208-FI

{

Siler
“AN

peer ff
“Ds

L.

TaAce
162

AKI
Lice

DMA TALIA vow
LICH 1OVSSeE |

ACH [UTS 1

_ bet “TALIS WAC

“TA ho. AS iv EA

BA

Li ce

[CUSSH I

 

 

 

AU otf (CD) *
O-KK_ Document 36 Filed 08/02/19 yge 12 of 29 ~Page-lh) &:
RECEL 14 513604

(EEE rT pate OS
RECEIVED FROM Mpg er pabiigc the $ Se

& 2g DOLLARS
oan rent . | ieee:

  

 

 

 

 

 

 

 

 

 

 

 

 

 

. i ase
ACCOUNT : O
CHECK |
: TO
PAYMENT MONEY FROM
ot ORDER ©
BAL. DUE &. ‘ CREDIT rh : 4
6 CARD ff BY <> si

 

 

= LPS

 

 

 

      

CRIP T on 02-07-14 _No. 573683

ES a earns icant

RECEIVED FROM Apa lle i- LAQmevr€7. 3 CO
OU huraledd 274 lA, DOLLARS

OFEOR RENT
GOR ldo -
ACCOUNT @€asy

OCHECK ©
"FROM TO
PAYMENT MONEY

: ORDER |
BAL. DUE ' CREDIT i. a: att
2 CARD

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

No. 573682

$ 560
five uit és DOLLARS

Cron RENT rr ules

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ACCOUNT Sens |
i] OSHECK Eom TO
_ ! ORDER 4
BAL.DUE | 349 f> OggeDT i By 7: < ~) ; on
— ee

RECEIPT o«- 03-0u-l7 _No. 57368]
RECEIVED FROM Movutt (oes WEE § De

Au Van ve) 4 Svat) DOLLARS
© Ear RENT \ Aly ora )
ACCOUNT Fors
PAYMENT ! Ours FROM ~ TO - *
eioe | O88" fy Co z

SS

 

 

ay
FIN bt AP LIN RE ET Fer Ne
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case 5:18-cv-00208-FI tO= KK Document 30 nico oe Page a OT ce ras Tac
ICEIPT om: 02> 20 ~" 8
oe
Po RECEIVED FROM Wate _ Robi Ne? $ ASO
= es
= &, bia in ted 4 Pipe DOLLARS
2 % QFORRENT Nang Tene sf ye)

THe ven
- ' SH |
oe ~ ACCOUNT ! oa
= PAYMENT MONEY . FROM : TO
4 a
BAL. DUE CREDIT | By. Oe) ’ Bai
Ss - SPT pare O2- 1S — ig No. 57467
2 receiven rrom__(MPwiieL “eb P, GV EX $ S06
ff er ang = uw
. - | Ave WANDR ETS DOLLARS
= ° OFOR RENT eo
- in GOR Rawat HagesicA P
“yt CASH
‘Ss & ‘S| | ACCOUNT Ccueck |
Xv ~ PAYMENT MONEY FROM 7 TO
Ss BAL. DUE CREDIT ; =), “ att
PPT oe C/A! __No. 573675
} . i? mo . —_ OY .,
S| RECEIVED FROM AAPHYEL RODD) G we 5, $§ Sco
woo oe her A
zs 2 rive  Huadezed DOLLARS
2 we m . i
2g |S Far h Manteca F.
ae * ACCOUNT Some |
w Y CHECK |
3S - PAYMENT Money . PROM TO
es ORDER a
BAL. DUE CREDIT | BY ee: \ . a1
— ————
GIP T oc 07-03-18 No. 57369
S necelven rrom___ VAL. po > Lous L $ /200
A
SL dhe. theusand DOLLARS
SR .
Sh | Gro (Mk iol iw
~ is ACCOUNT Geasn i N .
~ 29 O CHECK" ROM TO
“ 2, “4 | PAYMENT MONEY
a BAL DUE ' | QgReI | P22. ott
PPA t USOT er TN FS -“
Case 5:18-cv-09208-FM

mA

EX BIT L

—

DUT eam is. cte

elsleencanat

Lic

(SVS |

Uc

St

-
zs

Lice
(SE

 & GS OW Le

 

 

 
 

“KK “Documen 36 SFC Faby raga
qe Zoe fi 7°

 

Manu j Qeopi tigre 2.

RECEIVED FROM

4 09S 2D
No. 5 367

| 2136! 2

 

 

 

 

rive Huween

OFQR RENT
@FOR

 

ACCOUNT

yeas A

 

“1 PAYMENT

4
OQ) CHECK |
MONEY

 

 

 

 

| BAL. DUE

 

CREDIT

 

 

+ “~ CARD

ORDER FO DR A.

PaniP HIAID 7 Cen Pp.

"FROM

—— 10.

 

DOLLARS

 

3-11

 

 

RECEIVED FROM.

 

 

Magli Ce -

 

 

 

 

 

c IAD.
OFOR RENT
@FOR —

we rdvell

\dooe

 

-| ACCOUNT

@EASH |
7

 

PAYMENT

‘MONEY 3

 

 

 

 

BAL. DUE

JORDER
) CREDIT
CARD

 

 

O SHECK Lee

[ev

DOLLARS’

 

 

3-11

 

 

RE
as

 

RECEIVED From!

_No. 573680
ia

 

 

 

 

£ i

© ed RE RENT A
SFOR -

nly ne

 

ACCOUNT

Otasn |

 

-C) CHECK |

 

 

 

 

 

 

“s

DOLLARS

 

 

 

 

 

FROM “10 _
PAYMENT _ Quoney FROM
PoP ORDER po |
| BAL. DUE CREDIT i piaghe
a CARD |. BY 2s £5 2) ~ 3-11

 

 

 

RECEIVED FROM

SCEIPT o«. o1~ ol- 1B

Mpnznbs Ronais G2

_No. 5736h2
$1890

 

 

 

 

_OVE

CO Ean RENT
( R

“THEUSAAN

+ a,

 

ACCOUNT

OtasH [

 

PAYMENT

QC) CHECK |
(MONEY

 

 

o~
Y

 

BAL. DUE

 

ORDER |
CycREDIT f

 

DOLLARS

 

“ Qn44
Case 5:18-cv-00208-FM¢

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Eee WCeY “
mooumeni 6 ped 0884 Page of 29 Ng e
g ne c os s (iP a cal DATE a) =.
2 j RECEIVED FRom._/ VN Vue.  Rodbe2t Q Ue2 a
a & S vec my ann Vounsted, Ly wyOrtaate DOLLARS
~ 37 OR RENT
~ “oo SFR One. the gat
= ACCOUNT Gasn |
CHECK ©
PAYMENT Coney FROM
BAL. DUE CREDIT | By 2 Ba. nat
a Y .
Z
i! eee _ vre
2 Cc DATE Ob -i6-|@ g No. 513646
£ =
2 ; mn RECEIVED FROM “Abie. Re Dkr be ED \s LEO
vo 8 2 One  tHheuhesn, 9 DOLLARS
we OO
S05 ga LeanLir THE — Emeicen) EcaChe WEP .
~ ACCOUNT Geasn |
CHECK |
PAYMENT 0 MONEY FROM TO
BAL. DUE CREDIT | By oO). . at
— FF
<
=~ = ae a ; : j- ©
: E ECEIP Powe Ob-tke 12 __No. 573635
= ad
® ea RECEIVED FROM ba EL Ka 0. dhe f Bere. $ ls
s c —
We ue “eel “a
<3 S a ; 2 wal ] — DOLLARS
SR (FOR BZ MU DLE My 4 bcp eens ‘
ACCOUNT ; & CASH i
OCHECK © Eom TO
PAYMENT MONEY
ORDER
BAL. DUE CREDIT fo - As act
t= a x
3 No. 573634
QA Y hie
zB S RECEIVED crm ba lees aa cL. § LEO
a one house 1D? DOLLARS
Su
RENT ae: ao |
& 4 ore ne PAT a
= ACCOUNT (YytasH |
=< CHECK | I Ut
PAYMENT eae ' Sates /FROM J TO
oo Bat. ove | 7 OOO 26 CREDIT | a ; ’
Purnavt Whey Fs CARD 8 ee san =

 

 

 

 

 
Case 5:18-cv-00208-FMO-KK Document 36 TITS 16 ere (Faseye #:253

(Al | ? mount & Molen ws

$) Abb 2.

—-€exioit Sa)
     
   
 
  

     

: eo vi
i
: NUMBER Phone 800/834-7557 San Diego 800/870-1220
RIVERSIDE - 6120 200n ST, #13 IRWINDALE ~ 13631 LIVE OAK LANE OPER ‘ DAYS
MORENO VALLEY - 14250 Old 215 Frontage Road #14 PASADENA - 1420 N. LINCOLN AVE, Oo EN 7 a
REDLANDS - 8953 ALABAMA ST. ” #15 VERNON-LOS ANGELES - 3365 E, 25TH ST
FONTANA - 13792 SLOVER AVE. #16 ANAHEIM ~ 201 E. COMMERCIAL ST. #25 GARDENA~301 WW. ROSECRANS AVE, «#34 LUCERNE 36555 HWY'18 #43 BAKER - 56500 BAKER BLVD.
; #5. POMONA-2470 POMONA BLVD, #17 SANTA ANA ~ 310 N, TOWNSEND ST, #26 THOUSAND PALMS 72460 VARNER RO, #35 BIG BEAR LAKE 42025 GARSTINDR, 244 FT IAWIN- 58825 FORT IRWIN RO.
#6 HEMET/SAN JACINTO - 1675 STATE ST. #18 LAKE FOREST - 25931 TOWN CENTAEDR. #27 MURRIETA 26190 ADAMS AVE, 436 ESCONDIDO 1310 SIMPSON WAY | #45 BARSTOW - 2700, MAIN ST.
#7 BEAUMONT - 452 W. LUIS ESTRADA AD. #19 ADELANTO - 12203 VIOLET RD. #28 OTAY MESA ~7961 AIRWAY AD. #37 INDIO- 88110 FARGO CANVON RD. #46. CAL-CITY- 7900 MOSS AVE.
#8 SUN CITY - 27050 WATSON RD. #20 SAN CLEMENTE - 115 RINCON CT, #29 EL CAJON - 215 CYPRESS LN. #38 RIDGECREST - 2157 INYOKERW AD. #47 PORT OF LONG BEACH, 1602, PIER 0 ST
#9. ARROWHEAD - 29780 HWY 18 #21 IRVINE ~ 16081 CONSTRUCTION CIR, WEST #30 CORONA - 1540 SHERBORN ST, #39 PALMDALE 37790 75THST EAST #51 SIMIVALLEY - 00 W. LOS ANGELES AVE.
{#10 SANTAFE SPRINGS - 12311 GREENSTONE AVE, #22 NO.HOLLYWOOD- 13192 RAYMER ST. «#31 HESPERIA - 9661 C AVE. #40 ARTESIA - 13949 E, STAGE ROAD #52 NATIONAL CITY - COMING SOON
| #11 CABAZON - 13990 APACHE TRAIL 225 PARAMOUNT - 7277 E. ROSECRANS AVE. #32 UPLAND - 1975 N. BENSON 41 MOUAVE 140 €, HWY 58 #53 SAN JUAN CAPISTRANO - COMING SOON
"#412, SAN BERNARDINO - 1955 W. STH ST #24 AIAITO- 2601 N. ALDER AVE, #33 MIRAMAR - 5692 EASTGATE OR, #42 VIGTORVILLE- 18952 N, D ST. #54 OXNARD ~ COMING SOON

i PLANT DATE CUSTOMER NO: SOLD TO: so, : ; MAP PAGE

ak ae Mos

TICKET NO.

  
 

 

TX CD DELIVERY ADDRESS .& INSTRUCTIONS

£
I ; 7
c 1x sa .

;

}

      
  

 

 
  

ae

i
rere
De ee

#

¥

TIME-ON JOB MN. CHECK #

   

Job-site Cylinder Test!

 

 

     

     
     

     

 

Water added on job at “STAND BY MN. cHeckE J
: Customer's request: To AMOUNT BY
: ; f ; . RATE OF X$ PER MIN. ~
4 START POUR a £3 é gals to Full Ld CASH AMOUNT BY
: : cts encaneit™
‘FINISHPOUR___ ~  — gals fo 2/3 Ld. gt PLANT MGA SIG
: gals to 1/3 Ld. OVERTIME CHARGE
* LEAVE JOB Ee . 4 min. per yd. unloading time allowed. :
: : ADJ. Meter tes Additional unloading time charged at current hourly’ truck rate.
5 £ ARRIVE PLANT py Adgiffonal wateradued to this concrete will reduce tts strength. Any water added exceeding the design water is at customer's ownsisk.
| Signature certitying under penalty of perjury that. the information contained in this wrilten time record is true and correct. : ™ I
4 Ryd nee ‘eee a : ,
. es Be ¢ e wo F ao a
) EMP/# ™ SIGNATURE, . et se TERMS.AND CONDITIONS OF SALE

: Customer agrees that the described matérial has beef) chosen solely by Customer without Robertson's direction, or review of any plans or specifications relating to. the project(s) where the material is to be used.
. Customer further agrees that itshall be solely responsible for the delivery location, and discharge/placement of material on the |ob site, including the on-site direction of lobertson’s vehicles to the designated
: location. Customer's review and approval the described material shall be evidenced by Customer's signature and/or placement of the described material on the job site. In consideration of the above, Customer
_ Teleases and agrees to defend, indemnify and hold Robertson's and its employees.and agents harmless from any and all losses, damages, llabilities, costs and claims asserted by Customer or any third party,
“arising trom (i) material being inappropriate, incompatible, improper or inconsistent with plans and specifications, or with the ground soils or conditions on the land where the material is utilized, and (li) the
" movement of Robertson's vehicles upon or about the delivery location. Solely to the extent Customer fails to timely pay for the described materials, in the.event. Robertson's retains the services of an attomey,

Customer agrees fo pay such reasonable attorney's fees incurred by Robertson's in furtherance of such collection efforts. Robertson's and Customer disclaim attorney's fees arising from any other context.

Customer agrees to pay.a time price differential of 1 4% per month on any amounts owed to Robertson's for more than thirty (30) days. Color Disclaimer Due to irregularities and/or inconsistency of materials

ju!
Robertson's is not responsible for the results of any concrete where the coloring agent has been-added at the request of the customer, either at our plant or on the io site.

LD QTY CUM QTY ORD.QTY PROD CODE MIX AND COMMODITY UQM UNIT PR AMT

     

WEIGHMASTER CERTIFICATE
THIS IS TO CERTIFY that. the following described commodity was weighed, TAX
measured, or counted by a weighmaster, whose signature is on this certificate,
who is a tecognized authority of accuracy, as prescribed by Chapter 7
(commencing with Section 12700) of Division 5 of the California Business and PREVIOUS
Professions Code, administered by the Division of Measurement Standards of the BALANCE
California Department of Food arid Agriculture.

 

 

  

 

    

 
  

WEIGHMASTER SUB
TOTAL
: 7 BY DEPUTY STAND BY ces
| ee apes CHARGE
; USM CONVERSION 2Y=VARDS3 #=POUNDS GLSGALLONS FO-QUNCES CU=METERS3 KG=KILOGRAM L<LITERS MLsMILULITEAS ae,
| TOTAL

CONCRETE DELIVERY TICKET

 

“AGREED TO AND RECEIVED BY CUSTOMER

Grbeic <lo )
(iD
Case 5¥8< (epi Enfo-skC DocumaRH aa Rusdies Obit efeBimpiny2? Page ID #:255

 

INVOICE

 

 

 

  

 

  
 

  

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

No
Commercial and Residential
15543 Calgo Ln., Victorville, CA 92394
Phone: (760) 994-9743 (562) 455-5423
HOME OWNER [CONTRACTOR TERMS DATE “PF Ge ;
= ine oe £ oe 2 sl Zz
BIL TO: oF > = OPERATOR
é 74 aes oe
ADDRESS
CIry ZIP PHONE
é { }
JOB ADDRESS of apes fo
fy “ 2 .
f F
PLAINT DEL MIX DESIGN " HOSE REQUIRED TYPE OF JOB YDS. ORDERED
da a! bea ‘ ee
DUE.ONJOB ARRIVE ON JOB = LEFT JOB ; JOB NOT READY
: %
. SEFUP. : $
YARDAGE OR HOURLY Long oF $ $s
WORK. TIME
STANDBY TIME $ $
FUEL SURCHARGE
HOSE LENGTHS lover 200} $ $
SUB TOTAL $. _
COLORED CONCRETE a
LESS EXCESS STANDING TIME $ $
TOTAL

 

NOTICE - Under the Mechanics Lien Law (California Code
of Civil Procedure secretary. 1181 et seq) any contractor,
subcontractor, laborer, supplier or any other person who
helps to improve your property but is not paid for his work
or supplies, has a right to enforce a claim against your

 

property, This means that offer a Court hearing your
property could be sold by a court officer and the proceeds
of the sale used to satisfy the indebtedness, This can
happen even if you have paid your own contractor in full
if the subcontractor, laborer or supplier remains unpaid.

 

 

ALL CHARGES ARE DUE 30 DAYS AFTER DELIVERY. PAST DUE ACCOUNTS ARE SUB-
JECT TO INTEREST AT THE MAXIMUM LEGAL RATE AND LEGAL FEES IF UNPAID.

 

 

NOTICE: Company assumes no responsibility for damage inside curb or property line, we are not
responsible for delays caused by improper scheduling of trucks, changes in gradation or aggregate or
incorrect batching of concrete. Exceptions and claims shall be deemed waived unless made to us in
writing within one {1} business day after receipt of services.

Thereby acknowledge satisfactory.completion.of the above described work.

 

SIGNATURE

DATE

Tyhibrt < Ce’

(ig)

 
Ppa

_Case 5:18-cv-00208:FMO-KK Document nt 36
dub Construction Speclaitles. Inc. .

20 Box 921

3an Bernardino CA 92402
Jnited States ,

306 = 3-2100
Sustomerservice@hubhasit.com
vww.hubhasit.com

Filed sououne ) or page ids

 

Packing Slip# 145750

Order Date: 2019-03-04 PO: 1

 

 

 

0326 Job Code: 10326

 

 

 

 

 

 

 

 

Shipment #313700 _
Created By bobby
"2019-03-04 07:05:45

 

 

 

 

Sold To - Job ~
100010 : Customer Will Pick Up
Cash Sale - San Bernardino 10326
379 S. | Street cash
San Bernardino, CA 92410
Customer Code: 100010 | Ship Date: 2019-03-04 (Will Call)

 

Inventory Location: 10 - Hub San Bernardino

Branch: 010 - San Bernardino

 

 

 

 

 

 

 

 

 

 

Ln] Order r Qty Description — Ship Qty; B.O. Qty] _ Price] ‘Total

1 1 Each 61 1178 - Ada 3X4 Blue Paver 2.35 Spacing .1 Each $172.50 $172.50
Each

Deposit: $186.30 (2019-03-04) - by: Cash Sub-Total: $172.50

Tax: $13.80

Shipping: 0:00

Total: $186.30

A WARNING: California Prop 65 Cancer and Reproductive Harm! Paid: $186.30

Balance: $0.00

http://www.hubhasit.com/prop65

An Employee Owned Company - You'll find us on the Internet at www.hubhasit.com
“Emergency Response,/ SDS Information - Call (800) 535-5053***

N- © 9: Sale of Used Equipmient or Material is made ‘As Is’

£ J orders are non-refundable AND All special orders are final.

All wash sales are final,

Sale is subject to additional Terms and Conditions as Stated at www.hubhasit.com

eunion <C ol)

14 Ganarated: 2N19-

Received In Good Condition By:

Signed:

 

Print Name:

 

Date:

 

Time:

 

Page 1
NR-NA N7-NAAA

 
é

 

 

4 Viore saving.
More doing.

5 RUSSELL _HANCOCK@HOMEDEPOT . COM
15655 ROY ROGERS. DR. VICTORVELLE, CA 92394 ©

1844 00018 agis6 . 01/28/19 12:26 PN
CASHIER PATRICIA

ORDER ID: Hi844-80431 oe
212/50

RECALL AMOUNT
SUBTOTAL 212.50
SALES TAX . 16.47
. TOTAL $228.97
* CASH 950.00
CHANGE DUE 21.03
PRO XTRA MEMBER STATEMENT
PRO XTRA #4#-###-1106 SUMMARY
THIS RECEIPT PO/JOB NAME: RAMP
PRO XTRA SPEND THIS visIT:, _. $197.50
2019 PRO XTRA SPEND 01/27; $0.00

As of 01/26/2019 your Paint, ‘Rewards
level is Member; Spend 2000.00 more in
qualifying paint purchases to earn
Bronze {10.0% off) on select. paint
items

This purchase qualifies for FUEL

DISCOUNTS arid 60 DAYS TO PAY on The Home

Depot Commercial Credit Card. Ask an

Associate to learn more or go to

homedepot .com/financeoptions.

TOOK OS IE CII HOR II ICR RII KI A TER JOR FIC I IOR
DID WE NATL IT?

ll O19. 100
Take a short survey for a. chanee:T0 WIN
A $5,000 HOME DEPOT GIFT CARD

Opine en espafiol

 

 

 

 

    

www. homedepot . com/survey

User ID: BX6T 48505 46679
_ PASSWORD: 19078 46661

_.. — Entries must be completed within 14 days

of purchase. Entrants tust be 18 or
older to enter. See sonpiete rules on
website. No purchase necessary.

¥

Case 5:18-cv-00208;FMQ-KK Decunent 36 Filed 08/01/98

ne

 

“1844 0001 10650.

 
  
  

Rapa gis ae ces #:257

More saving.
More doing.

RUSSELL HAQICOCK@HOMEDEPOT.. CoM
15655 ROY ROGERS’ DR *WICTORVELLE, CA 92394

o1/04/19 01:56 -PM
CASHTER SAADA ‘

81099087839 4x8 ULTRALIT he
© 12"k4¥8" USG ULTRALIGHT DRYWALL
zZ

4@i10.
pagvannsea4t WALL -PATCH. “he -. 3-14
WALL PROTECT SY WHITE, ©
078477481679 WALLPLATE <A> © me
4G LT-ALMND DUPLEX OUTLET WMLLPT 0

580.

35:
078477461686 WALLPLATE <A>

1G GLE ALHOND BLANK WALLPLT

280.6
078477277355 MALLPLATE <A>
2G LT ALMND MIDWY BLANK | WALLPLT
092326181341 TP TOG MET < .
TRIPLE TOGGLE METAL - PAINTABLE
785991137903 4"SQBXCVFLBL .-A>
‘4" SQ BOX COVER FLAT BLANK

280.68 1.3
1001-218- 034 DOOR <A> 8.3
36"X80"1=3/8"HC FLSH. PR  HROBD PB ai

SUBTOTAL 104.48

“SALES'- TAX ~ 8.10

. TOTAL © $112.58
KXSOKKNOCKNHHK9462 VISA

USD$ 112.58

AUTH CODE 514085/9011956 TA

auD A0000000031010 Visa wredit

P. 0. #7908 NAVE: N

                                                 

 

tu

it

! RETURN, poLey DEFINITIONS “
POLTey a0 DAYS POLICY. EXPIRES ON _

A 1 90 ° 04/04/2019 :

4

oa KRUARH HERR RAR ARERR AK KIRK IORI KEIO

BID NATL i

Take ; short. survey for a chance TO WIN
f A $5,000 HOME DEPOT GIET CARD

WE

opine, en espanol
www. homedeport . com/suirvey

User ID: H89 23493 21590 =
PASSWORD: 19054 21589.

Entries must..be completed within 14 days
of purchase. Entrants must be 16 or
older to enter. See complete rules on

website. ‘No purchase necessary.

(20) unend <(e\
Case 5:18-cv-00208-FMO-KK Doc } |
ument 3
6 EA Wer pase (1 LD Page ID #:258

 
  

| More saving.

1 More doing.

RUSSELL HANCOCK@HOMEDEPOT . COM \
15655 ROY ROGERS DR.VICTORVILLE,CA 92394 .

1844 00002 43030 03/02/19 05:58 PM
CASHIER SYLVIA

098056130161 EXPANSION JT <A>
HOMEX 1/2°X3-1/2"X10' EXPNSION at
31.0

983.45
0000-593-087 5X150 MESH <A>
5FTXISOFT CONCRETE REINFORCE ee 00

sey

98117 .00
SUBTOTAL 965.05
SALES TAX on 54
TOTAL $285.59

ASH 300.00
CHANGE QUE. 14.41

unc

3

RETURN POLICY DEFINITIONS .
POLICY ID DAYS POLICY EXPIRES ON
1 90 05/31/2019

 

 

 

 

JOR HORII IIIS ITCRA III ERIS RIK HAE IIR BAI IIR

Orb WE NATL IT?

Take a short survey fora chance TO WIN |
A $5,000 HUME DEPOT GIFi CARD

Opine en espafiol
www. homedepot .com/survey

User ID: HTF 88193 86351
PASSWORD: 19152 86349

: . ; Entries must: be completed within 14 days
of purchase. Entrants must be 18 or
older to enter. See complete rules on
website. No purchase fecessary.

6) Pyhibes CF)
Case 5:18-cv-00208-FMO-KK Document 36 Filed 08/01/19 Page 22 of 29 Page ID#:259 |

Banveirl la

Bul dina | emit

WB (ST). 2°

Exist lela)

®
Case 5:18-cv-00208-FMO-KK Documbpyebr Herackobsol/® page 23 of 29 “Page ID #:260

(23)

 

“eCity of Victorville
Utility Billing Payments
14343 Civic Dr.
Victorville, CA 92392-2559
(760) 955-5001
To make paywents over the phone, cal] the
number listed above.

8208486-0081 Darcy H. 04/04/2019 03:33PH

TNVOICE-ENERGOY
Rodriguez Cardenas, Naruel
2018 = Ita: EGINV-00023172
(Permit) Plan Revision
Fee- FIXED 750.00

Technology Fee - All —

Departments - Used to

Pay for 7.20
Payment Id: 1167753-

147.20
Subtota | 157.20
Total 157.20
CASH 170.00
GENERAL PAYMENTS CREDIT CARD 37.26

Visa eeRbREgAG2
Ref=5544 1720190469 73203072
Auth=714033
40 104-8208486-81
Ahj//wSTL12XxQp 7EGKAGXDRK22t2rFyovb2 TbuABU

Xt7JtSBpAzo i0GhkOky9GK3+LOMK cmWRmy IHTZTHUA
AAAAKAIN

Change due | 0.00

Paid bys a MULTIPLE. +4

Signature: 0

Did you know you can pay your utifity bill
online? Visit us at wmw.victorvilleca.gov
and click on “Online Payment”.

aA,

CUSTOMER COPY

= Ex nilok lo (B)
 

‘LLING CONTACT

wtanuel Rodriguez Cardenas

15317 7Th St
Victorville, Ca 92395

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

INVOICE NUMBER INVOICE DATE INVOICE DUE DATE INVOICE STATUS INVOICE DESCRIPTION
EGINV-00023172 11/14/2018 12/14/2018 Invoiced, Past Due NONE
REFERENCE NUMBER FEE NAME TOTAL
BLDC18-00152 Plan Revision Fee $150.00
Technology Fee $7.20
15392 Westside Dr Victorville, CA 92395 SUB TOTAL $157.20

 

 

 

 

REMITTANCE INFORMATION

 

City of Victorville

14343 Civic Dr

P.O. Box 5001

Victorville, CA 92395-5001

 

 

 

Baad A, RIGA ERTL TN NRCS RATA AE FRITH mee , ponent erg

April 04, 2019

pee IR

City of Victorville | 14343 Civic Drive, Victorville, CA 92392.- Ph: 760-955-5000

ey)

TOTAL $157.20

Exhibe & Coy

Page 1 of 1
Case 5:18-cv-00208-FMO-KK Document 36 Filed 08/01/19 Page 25 of 29 Page ID #:262

Evert Vf a>

Rodrig uez, Monica A. - ARC

 

Momo Roro <monyrod760@gmail.com>

From:

Sent: Thursday, June 27, 2019 5:19 PM

To: Rodriguez, Monica A. - ARC

Subject: Fwd: Payment Receipt for Invoice #18-2269

weeenannee Forwarded message ---------

From: Building Principles, LLC <mailer@waveapps.com>
Date: Thu, Mar 8, 2018 at 7:16 AM

Subject: Payment Receipt for Invoice #18-2269

To: <monyrod760@gmail.com>

BUILDING

  

PRINCIPLES, LLC

Payment Receipt
Invoice #18-2269
for MANUEL DE JESUS RODRIGUEZ CARDENAS
paid on Mer 8, 2018

Building Princigles, LLC
32772 Campo Drive

Temecula, California 92592
United States

(857) §28-.798C
hitp://www.buildingprinciples.com

Hi Monica,

Here's your revised payment receipt for Invoice #18-2269, for
$650.00 USD.

1

QS)
Case 5:18-cv-00208-FMO-KK Document 36 Filed 08/01/19 Page 26dt pagd Ihawd

- You can always view your receipt online, at:
htips://(waveapps.com/wkwiqj-fh2zej

If you have any questions, please let us know.

Thanks,
Jason James ;
Building Principles, LLC

Payment Amount: $650.00 USD

PAYMENT METHOD: CREDIT CARD

 

Or View receipt on web

Thanks for your business. If this invoice was sent in error, please
contact jason@buildingprinciples.com

Powered by @ WOVE

Sent by M.Rodriguez
BULLY te

wad Woe

 
Case 5:18-cv-00208-FMO-KK Document 36 Filed OIG, Resere %H29 Page ID #:265

400,00°

 

| APN: 0478-132-09

50.00°

APN: 0478-132-10

 

 

400.90'

eS
[a
pessoa mares
——>
aareecrersas

 

 

 

 

 

15392 Westside Dr.

 

120,00°

General Commercial (C2)

 

 

 

 

 

 

 

 

 

 

 

 

Westside Dr.

 

 

  

 

 

 

 

 

 

  

30.00' PL

zm,

 

 

 

Ex, Owy

 

 

 

 

 

7th St.

 

Westside Dr.
VICTORVILLE, CA

 

Mexican Tire Shop

         

—+

EO Inches min. nan.
eccessitaa muta

tO laches mia. not
in on secessibie
routs,

EC sthibyer &

 

 

 

 

 

 

 

 

 

 

 

 

DESIGNER
CaSa Designs
a . oo + P,.O.Box 3427
a Victorville, CA 92392
Identification Peter Ulloa
sign PH# {760} 412-0812
. ances email: casaulloa@ gmail.com.
Taternational
symbol of bie border
accessiblity fy—halched fines OWNER / BUILDER
SOinches at36 inches
(814 mm) by (914mm) on
J6inches centermax MANUEL RODRIGUEZ
(914 man) cia 1531-7 7TH STREET
ey No BI VICTORVILLE, CA. 92392
(a) \_ white tettering,
ndicul 12iaches
perpendicular parking (305 mam) min
height
SCOPE OF WORK

 

EXTERIOR: OWNER TO CONSTRUCT NEW HANDICAP RAMP TO.
MEET ADA STANDARDS. POST ALL ADA SIGN AS-REQUIRED PER:
CITY CODES, NEW CONCRETE WILL BE INSTALLED AT THE
FRONTAGE OF STORE FRONT AND STRIPING WILL ALSO BE

PAINTED ON SITE.

 

 

  

VICINITY_MAP

SCALE RTS

 

 

 

Manuel’ Rodrigues Cardenas

gns

and Home Seruces
P.0.Box 3427
Victorville, CA. 92393
ph: 760-412-0812
email: casaviloa@gmait,com

Cada Dest

 

[

 

 

 

IO Riteay copes.

 

 

 

 

zi ff
SH
Oo oy [o
wi ]88 3
ke wd
= 1ea® fa
OD [1G s fs
3 Be 8
< esl:
walpeals
wi 1] 20 {8
= Sti
> 18
= 8
Qo Fy
oO g
=.
8
(mesma ty Pe utes N38
Dente g
_ itor 18
10.24.2018 2
mt pssrown 19
Bhat 2
\ SITE J

2S
Case 5:18-cv-00208-FMO-KK Document36 Filed 08/01/19 P 29 of Page ID #:266
6% AH Cy

— Soa
Sees en

eee

 

 

TPM ee Tees NS Oi
Betas!

 

 

2

Con Rdewtial

BARC meNy,

 

 

 

 

 

(Witual celease eaavdina ‘Sul
Iwopecty 2 ~plainnt 2 Tove.

 

 

 

 

 

 

 

 

 

 

 

 

 

creat thes

 

loon

i
ead euraie emeenen

 

 
